DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 13 January 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koshiba et al. (U.S. Pub. 2015/0319412) in view of Ueno (U.S. Patent 5,214,272).
Claim 14:  Koshiba et al. discloses an imaging device comprising:
a pixel region (40; Fig, 4, paragraph 66) including a first photoelectric conversion region (51a; Figs. 4 and 6, paragraphs 66 and 86) and a second photoelectric 
a light-shielding film (65; Figs. 6 and 7, paragraphs 87 and 90) comprising a second portion (65); and
a wiring layer (61; Figs 6 and 7; paragraph 86) comprising a transfer transistor (paragraphs 75, 85 and 86),
wherein a second portion of the light-shielding film (65) is provided directly above part of a photodiode (PD; Fig. 7, paragraph 90) of the second photoelectric conversion region (52a).
Koshiba et al. appears not to explicitly disclose a trench disposed in the semiconductor substrate, wherein the trench is between the first photoelectric conversion region and the second photoelectric conversion region; and the light-shielding film comprising a first portion, wherein the first portion of the light-shielding film is embedded in the trench and disposed between the second portion of the light-shielding film and the wiring layer comprising the transfer transistor, and wherein the second portion of the light-shielding film has a width wider than a width of the first portion of the light-shielding film in a cross-sectional view.
 Ueno, however, discloses a trench (trench in which 3 and 8 are in; Fig. 7) disposed in the semiconductor substrate (4; Fig. 7 column 4, lines 3-23), wherein the trench (trench in which 3 and 8 are in) is between the first photoelectric conversion region (D; Fig. 7, column 4, lines 3-23) and the second photoelectric conversion region (L; Fig. 7, column 4, lines 3-23); and the light-shielding film (8 and 11; Fig. 7, column 4, 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Koshiba et al. with the disclosure of Ueno to have made a trench disposed in the semiconductor substrate, wherein the trench is between the first photoelectric conversion region and the second photoelectric conversion region; and the light-shielding film comprising a first portion, wherein the first portion of the light-shielding film is embedded in the trench, and wherein the second portion of the light-shielding film has a width wider than a width of the first portion of the light-shielding film in a cross-sectional view in order to prevent unwanted light from entering certain regions.  Since Koshiba et al. discloses the first photoelectric conversion region (51a) and the second photoelectric conversion region (52a) is between the second portion (65) of the light-shielding film (65) and the wiring layer (61) comprising the transfer transistor (Figs. 6 and 7) and Ueno discloses the first portion (8) of the light-shielding film (8 and 11) is disposed between the first photoelectric conversion region (D) and the second photoelectric conversion region (L) (Fig. 7), Koshiba et al. in view of Uneo would therefore disclose the first portion of the light-shielding film is disposed between the second portion of the light-shielding film and the wiring layer comprising the transfer transistor.
Claim 15:  Koshiba et al. in view of Ueno discloses the imaging device of claim 14, and Koshiba et al. discloses further comprising a lens array including a first microlens (66; Fig. 6, paragraph 88) and a second microlens (66; Fig. 7, paragraph 88), wherein the first photoelectric conversion region (51a) is configured to receive light through the first microlens (66) and the second photoelectric conversion region (52a) is configured to receive light through the second microlens (66).
Claim 16:  Koshiba et al. in view of Ueno discloses the imaging device of claim 14, and Koshiba et al. in further discloses wherein the second photoelectric conversion region (52a) serve as a phase difference detection pixel (paragraph 90).
Claim 17:  Koshiba et al. discloses an apparatus comprising:
an imaging device comprising:
a pixel region (40; Fig, 4, paragraph 66) including a first photoelectric conversion region (51a; Figs. 4 and 6, paragraphs 66 and 86) and a second photoelectric conversion region (52a; Figs. 4 and 7, paragraphs 66 and 90), wherein the first and second photoelectric conversion regions (51a and 52a, respectively) are disposed in a semiconductor substrate (60; Figs. 6 and 7, paragraph 86); 
a light-shielding film (65; Figs. 6 and 7, paragraphs 87 and 90) comprising a second portion (65); and
a wiring layer (61; Figs 6 and 7; paragraph 86) comprising a transfer transistor (paragraphs 75, 85 and 86),
wherein a second portion of the light-shielding film (65) is provided directly above part of the second photoelectric conversion region (52a).

 Ueno, however, discloses a trench (trench in which 3 and 8 are in; Fig. 7) disposed in the semiconductor substrate (4; Fig. 7 column 4, lines 3-23), wherein the trench (trench in which 3 and 8 are in) is between the first photoelectric conversion region (D; Fig. 7, column 4, lines 3-23) and the second photoelectric conversion region (L; Fig. 7, column 4, lines 3-23); and the light-shielding film (8 and 11; Fig. 7, column 4, line 43 – column 5, line 14) comprising a first portion (8), wherein the first portion (8) of the light-shielding film (8 and 11) is embedded in the trench (trench in which 3 and 8 are in) and wherein the second portion (11) of the light-shielding film (8 and 11) has a width wider than a width of the first portion (8) of the light-shielding film (8 and 11) in a cross-sectional view.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Koshiba et al. with the disclosure of Ueno to have made a trench disposed in the semiconductor substrate, wherein the trench is between the first photoelectric conversion region and the second photoelectric conversion region; and the light-shielding film comprising a first portion, wherein the first 
Claim 18:  Koshiba et al. in view of Ueno discloses the apparatus according to of claim 17, and Koshiba et al. discloses further comprising a lens array including a first microlens (66; Fig. 6, paragraph 88) and a second microlens (66; Fig. 7, paragraph 88), wherein the first photoelectric conversion region (51a) is configured to receive light through the first microlens (66) and the second photoelectric conversion region (52a) is configured to receive light through the second microlens (66).
Claim 19:  Koshiba et al. in view of Ueno discloses the apparatus according to of claim 17, and Koshiba et al. in further discloses wherein the second photoelectric conversion region (52a) serve as a phase difference detection pixel (paragraph 90).

Response to Arguments
Applicant’s arguments with respect to claim(s) 14-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/MONICA D HARRISON/           Primary Examiner, Art Unit 2815